DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/508,360 for a BRACKET AND ANTENNA UNIT, filed on 7/11/2019.  Claims 1-28 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because RN 101 is shown as different members in Figs. 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-18, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the limitation regarding “a second PCB mounting mechanism,” however, a first PCB mounting mechanism is not set forth in the claims upon which this limitation depends, thereby making the claims confusing.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5-7, 26 and 27 are rejected for the same reasons as dependent on claim 4.
Claim 9 contains the limitation regarding “a second holding portion,” however, a first holding portion is not set forth in the claims upon which this limitation depends, thereby making the claims confusing.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-18 are rejected for the same reasons as dependent on claim 9.
Claim 15 recites the limitation "the first holding portion" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the projection" therein.  There is insufficient antecedent basis for this limitation in the claim. 
Further, claim 27 contains the limitation regarding “a second hole,” however, a first hole is not set forth in the claims upon which this limitation depends, thereby making the claims confusing.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 13, 15-18, 22, 23, 25, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everest et al. (U.S. Pat. 2019/0044258).
Regarding claim 1, Everest teaches a parasitic unit mounting bracket, comprising: a bracket body (220); a printed circuit board ("PCB") mounting mechanism provided on the bracket body that is configured to mount a PCB parasitic unit; and an isolation needle mounting mechanism provided on the bracket body that is configured to mount an isolation needle parasitic unit.















[AltContent: textbox (second isolation needle mounting mechanism opposed clamping portions)][AltContent: textbox (second accommodating portion (intervening space))]
    PNG
    media_image1.png
    683
    526
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (first isolation needle mounting mechanism)]
[AltContent: arrow][AltContent: textbox (PCB mounting mechanism
(abutment portion) or 
(first accommodating portion))]

[AltContent: textbox (second holding portion)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (PCB mounting mechanism
(disengagement preventing portion) or 
(first holding portion))][AltContent: textbox (bracket body)]

[AltContent: textbox (PCB parasitic unit)][AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (first hole)]
[AltContent: textbox (additional PCB mounting mechanisms)]


Regarding claim 2, Everest teaches the bracket of claim 1, wherein the PCB mounting mechanism includes a first PCB mounting mechanism that includes an abutment portion that is configured to abut against the PCB parasitic unit and a disengagement preventing portion that is configured to prevent the PCB parasitic unit from being disengaged from the abutment portion.

Regarding claim 8, Everest teaches the bracket of claim 1, wherein a plurality of additional PCB mounting mechanisms are provided on different sides of the bracket body.
Regarding claim 9, as best understood, Everest teaches the bracket of claim 1, wherein the isolation needle mounting mechanism includes a first isolation needle mounting mechanism which includes a second accommodating portion that is configured to accommodate the isolation needle parasitic unit and a second holding portion that is configured to hold the isolation needle parasitic unit at the second accommodating portion.
Regarding claim 13, as best understood, Everest teaches the bracket of claim 9, wherein a plurality of additional first isolation needle mounting mechanisms are sequentially provided on the bracket body along a longitudinal direction of the bracket (see figure above).
Regarding claim 15, as best understood, Everest teaches the bracket of claim 9, wherein the first holding portion and the second holding portion are formed as a monolithic part.
Regarding claim 16, as best understood, Everest teaches the bracket of claim 9, wherein the isolation needle mounting mechanism further includes a second isolation needle mounting mechanism, which includes at least two opposed clamping portions.
Regarding claim 17, as best understood, Everest teaches the bracket of claim 16, wherein the clamping portions protrude forwardly from the bracket body (the Examiner is interpreting the forward direction as an upward direction since there are no directional indicators).

Regarding claim 22, as best understood, Everest teaches the bracket of claim 1, wherein the PCB parasitic unit (210) includes one or more parasitic unit blocks.
Regarding claim 23, as best understood, Everest teaches the bracket of claim 22, wherein the parasitic unit blocks are quadrangular.
Regarding claim 25, Everest teaches the bracket of claim 2, wherein a first hole is provided in the PCB parasitic unit, and the disengagement preventing portion is configured to pass through the first hole.
Regarding claim 27, as best understood, Everest teaches the bracket of claim 4, wherein a second hole is provided on the PCB parasitic unit that is configured to pass through the first holding portion.
Regarding claim 28, Everest teaches the bracket of claim 1 in combination with at least one PCB parasitic unit (210) and at least one isolation needle parasitic unit (230I), wherein the PCB parasitic unit is mounted on the bracket by the PCB mounting mechanism, and the isolation needle parasitic unit is mounted on the bracket by the isolation needle mounting mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everest et al. (U.S. Pat. 2019/0044258).
Regarding claim 19, Everest teaches the bracket of claim 1, but does not specifically teach that the bracket further comprises a body mounting mechanism at the bottom of the bracket body that is configured to connect the bracket body to an antenna.  Everest, however, teaches that the bracket is provided for a base station antenna.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the bracket further comprising a body mounting mechanism at the bottom of the bracket body that is configured to connect the bracket body to an antenna in order to secure the bracket to the antenna.
Allowable Subject Matter
Claims 3, 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  5-7, 10-12, 14 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPub 2021/0119339.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                         May 3, 2021